Citation Nr: 1646371	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD).

2.  Whether the reduction of the rating for prostate cancer from 100 percent to noncompensable, effective December 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The September 2012 rating decision reduced the Veteran's rating for prostate cancer from 100 percent to noncompensable, effective December 1, 2012.

The June 2013 rating decision reopened the Veteran's service connection claim for an acquired psychiatric disorder, but ultimately denied the claim.

This matter was previously before the Board in March 2016, when it was remanded for further development.  Subsequent to the Board's remand, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD in a June 2016 rating decision.  Nevertheless, the issue of service connection for an acquired psychiatric disorder, other than PTSD, remains on appeal as there is evidence of record regarding another psychiatric diagnosis in the appeal period that has been related to the Veteran's service by a VA examiner.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran has unspecified depressive disorder as a result of his active service.

2.  An August 2010 rating decision assigned a 100 percent disability rating for prostate cancer, effective July 27, 2010, under Diagnostic Code 7528, on the basis of active malignancy or antineoplastic therapy.

3.  Following a January 2012 VA examination that revealed no local recurrence or metastasis of prostate cancer, a February 2012 rating decision proposed to reduce the disability rating for prostate cancer from 100 percent to noncompensable.

4.  A September 2012 rating decision reduced the rating for prostate cancer to noncompensable, effective December 1, 2012.

5.  The 100 percent rating for prostate cancer had been in effect for less than five years at the time of reduction.

6.  The competent and credible evidence, lay and medical, shows that, at the time of the September 2012 rating decision that reduced the rating for prostate cancer, there was no local recurrence or metastasis of prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for unspecified depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The rating reduction for prostate cancer from 100 percent to noncompensable was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the issue of the propriety of the rating reduction for prostate cancer from 100 percent to noncompensable, effective December 1, 2012, the regulations pertaining to rating reductions contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").

As will be discussed in more detail below, the AOJ complied with the procedures required under 38 C.F.R. § 3.105(e) for the reduction for prostate cancer by notifying the Veteran of his rights and providing a predetermination hearing and time to respond to the proposed reduction; therefore, the Board finds all notification and development actions needed to fairly adjudicate this matter have been accomplished.

This decision also grants service connection for unspecified depressive disorder, which constitutes a full grant of the benefits sought on appeal with respect to the claim as the Veteran will unequivocally be compensated for all psychiatric manifestations noted in the record irrespective of diagnosis.  As there remains no aspect of this claim to be further substantiated, there is no further duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Service Connection - Acquired Psychiatric Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted in the introduction, the Veteran was granted service connection for PTSD by a June 2016 rating decision.  That decision was based on the findings of an April 2016 VA examiner, who determined the Veteran has PTSD as a result of his active service.  The April 2016 VA examiner also diagnosed the Veteran as having unspecified depressive disorder, in addition to PTSD.  The April 2016 VA examiner also determined the diagnosis of unspecified depressive disorder is the result of the Veteran's service after clinical examination and review of the claims file.  The Board finds the April 2016 examiner's use of the diagnosis unspecified depressive disorder encompasses the diagnosis of major depressive disorder provided by the previous VA examiner in February 2014, who did not provide a nexus opinion regarding the Veteran's claim.

Ultimately, the evidence shows it is at least as likely as not the Veteran has an unspecified depressive disorder, in addition to PTSD, as a result of his active service.  Resolving any remaining reasonable doubt in the Veteran's favor, service connection for unspecified depressive disorder is warranted.  This diagnosis will be rated in conjunction with the previously service-connected PTSD in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

III.  Rating Reduction - Prostate Cancer

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The Agency of Original Jurisdiction (AOJ) must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction, if warranted.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the AOJ satisfied the procedural requirements of 38 C.F.R. § 3.105(e) for the rating reduction for the Veteran's service-connected prostate cancer from 100 percent to noncompensable, effective December 1, 2012.  In February 2012, the AOJ issued a rating decision proposing the reduction and setting forth all material facts and reasons for the reduction.  The AOJ noted a January 2012 VA examination showed no local recurrence or metastasis of prostate cancer.  The February 2012 rating decision informed the Veteran a noncompensable evaluation would be assigned because there was no evidence of significantly disabling urinary incontinence or frequency and explained a noncompensable evaluation is assigned whenever there is evidence of obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  The Veteran was provided a predetermination hearing regarding the reduction in June 2012.  In September 2012, the AOJ issued a rating decision effectuating the reduction, effective December 1, 2012.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. at 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44 (c) (2015).

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the appropriate disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  At the time of the September 2012 rating decision, the Veteran had been continuously rated at 100 percent for less than five years.  By way of procedural background, service connection for prostate cancer was granted by a March 2003 rating decision, with an initial 100 percent disability rating, effective September 30, 2002; however, a final August 2004 rating decision reduced the rating to 40 percent, effective November 1, 2004.  An August 2007 rating increased the rating to 60 percent, effective June 26, 2006.  An August 2010 rating decision increased the rating back to 100 percent, effective July 27, 2010.  Thus, the 100 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344 (a) and (b) at the time of the September 2012 rating decision.  As such, the provisions of 38 C.F.R. §§ 3.344 (a) and (b) are not directly applicable in this case.

Prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

The evidence of record at the time of the September 2012 rating decision supports the finding that a reduction for the prostate cancer from 100 percent to noncompensable was warranted, and there is no other evidence to show that the Veteran experienced a local recurrence or metastasis of prostate cancer since that time.  As outlined above, Diagnostic Code 7528 provides a single total (100 percent) disability rating for active prostate cancer.  Provided there has been no local reoccurrence or metastasis after six months following the cessation of treatment, the disability rating under Diagnostic Code 7528 essentially changes to noncompensable.  In such cases, the "0 percent" disability rating under Diagnostic Code 7528 is effectively replaced by disability ratings based on residual prostate cancer symptoms, which may include renal dysfunction or voiding dysfunction.  

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.

For urine leakage, a 20 percent rating is provided for voiding dysfunction that requires the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  The January 2012 VA examiner noted the Veteran had urine leakage, but not to the extent it required the use of absorbent material.  The findings regarding urine leakage were confirmed during October 2013.  An April 2016 VA examiner noted the Veteran has no further urine leakage.  These findings were based on the Veteran's lay reports, review of the treatment records in the claims file, and clinical examination.  Thus, the evidence at the time of the reduction shows a compensable rating for urine leakage was not warranted at the time of the reduction, and the improvement has been confirmed on subsequent examination.

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a.  The January 2012 VA examiner noted the Veteran had no urinary frequency.  This was confirmed during the April 2016 VA examination.  These findings were based on the Veteran's lay reports, review of the treatment records in the claims file, and clinical examination.  Thus, the evidence at the time of the reduction shows a compensable rating for urinary frequency was not warranted at the time of the reduction, and the improvement has been confirmed on subsequent examination.

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.  The January 2012 VA examiner noted the Veteran had obstructed voiding, but indicated none of the additional requirements to support a compensable rating were shown at that time.  October 2013 and April 2016 VA examiners noted the Veteran did not have obstructed voiding.  Thus, the evidence at the time of the reduction shows a compensable rating for obstructed voiding was not warranted at the time of the reduction, and the improvement has been confirmed on subsequent examination.

The Board notes subsequent to the reduction for prostate cancer the Veteran was granted service connection for end stage renal disease with left kidney cancer status-post left nephrectomy with a 100 percent rating, effective May 21, 2007, continuing to the present.  Therefore, consideration of renal dysfunction, as it relates to the rating under Diagnostic Code 7528, is unnecessary because the Veteran is already compensated for the functional impairment with a total rating during the requisite period.  An additional rating for renal dysfunction would violate the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

The Veteran is compensated for other residuals of prostate cancer to include erectile dysfunction under other diagnostic codes that are not for application in this case, as the issue before the Board is whether the reduction for prostate cancer under Diagnostic Code 7528 was proper.  To the extent the Veteran argues VA has not considered he takes Proscar to regulate the swelling of his prostate, this type of impairment is contemplated by the rating criteria for voiding dysfunction.  As previously noted, a compensable rating for voiding dysfunction is not warranted during the requisite period.

In sum, the evidence at the time of the reduction shows there was no local recurrence or metastasis of prostate cancer.  This improvement has been confirmed on subsequent examinations.  A compensable rating was not warranted for voiding dysfunction, and a total rating has been retroactively assigned for renal dysfunction for another service-connected disability during the requisite period.  All procedural requirements for a rating reduction were met.  Thus, the rating reduction for prostate cancer from 100 percent to noncompensable, effective December 1, 2012, was proper, and restoration of the 100 percent rating under Diagnostic Code 7528 is not warranted.


ORDER

Entitlement to service connection for unspecified depressive disorder is granted.

The rating reduction for prostate cancer from 100 percent to noncompensable, effective December 1, 2012, was proper, and restoration of the 100 percent rating is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


